Citation Nr: 1309794	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  12-23 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation beyond 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1943 to February 1946.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In January 2013, the Veteran appeared before the undersigned at a Video Conference hearing and gave testimony in support of his claim.  A complete transcript is of record.  

The issue of entitlement to service connection for dizziness as secondary to service-connected hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial evaluation for his service-connected bilateral hearing loss, currently evaluated as 10 percent disabling.  

At his hearing before the undersigned in January 2013, the Veteran reported that he was having additional treatment from his private audiologist to include a CAT scan two days after his hearing.  When VA is put on notice of the existence of private medical records which may be pertinent to the claim, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally the Veteran's representative reported that the Veteran had a private examination performed in December 2012.  While there is a December 2012 letter from the private examiner, a report of an examination is not in the file.  On remand, the RO should clarify if an audiological examination was performed by the private examiner in December 2012, and if so, a copy of the report should be requested.  

The record reflects that the Veteran was examined by VA in April 2012.  The Veteran argues that the findings on the VA examination report are inaccurate.  He also underwent a private audiological evaluation in July 2012.  A review of the examination reports reveals that within the 3 month period there is a substantial discrepancy in the audiometric findings determined by VA and those determined by the private examiner.  The Board is of the opinion that there would need to be some explanation for such a dramatic difference in the audiometric readings within a 3 month period.  

At the Veteran's hearing it was pointed out that on the July 2012 private report, it does not document whether the Maryland CNC test was used in the evaluation.  Also, the audiometric test results are only recorded in graphical form.  The July 2012 private examination report does not reflect whether speech recognition tests were performed using the Maryland CNC speech discrimination test, as required by 38 C.F.R. § 4.85(a).  This private examination report therefore is inadequate for rating purposes because it does not specify whether the Maryland CNC speech discrimination test was used.  The audiometric findings that are reported also are in graphical form only.  In Kelly v. Brown, 7 Vet. App. 471 (1995), the U. S. Court of Appeals for Veterans Claims (Court) determined that the Court, itself, could not interpret the results of an audiographic because interpretation required a factual finding, which is not the role of the Court in the first instance.  Kelly, 7 Vet. App. at 474.  The Board, however, is empowered to make factual findings in the first instance and to remand audiograms for interpretation.  

As a result, the Board finds that clarification from the private audiologist who performed that July 2012 audiological testing is necessary to determine whether the Maryland CNC test was used during that examination.  See Savage v. Shinseki, 24 Vet. App. 259 (2010) (When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.)

Because the record contains a private examination report that reasonably appears to contain information necessary to properly decide the Veteran's claim, but which is not suitable for rating purposes, and as the information reasonably contained in the report cannot otherwise be obtained, VA must seek clarification from the private examiner or the claimant before making a final decision on the merits.  The Board finds that a remand is necessary to clarify the July 2012 private audiometric report.  
Further, the United States Court of Appeals for Veterans Claims (Court) has held that a Veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Due to the conflicting evidence of record concerning the true evaluation of the Veteran's service-connected bilateral hearing loss, the Board finds it necessary to remand the Veteran's claim for a new examination that fully addresses the nature and severity of the Veteran's service-connected bilateral hearing loss. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records his private audiologist, to include any audiometric testing performed in December 2012 and the performance of a CAT scan in January 2013.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must contact the Veteran's private audiologist to determine whether the Veteran's July 2012 speech recognition scores were obtained using the Maryland CNC Test.  Also, the private audiologist should be asked to assign numerical designations for the auditory thresholds at the tested frequencies.
 
If the RO is unable to make contact with the July 2012 examiner, or if no response is received from him within a reasonable amount of time, the RO should document such results in the claims file.  

2.  Upon receipt of all additional records, schedule a VA audiological examination for compensation purposes to reassess the severity of his bilateral hearing loss disability.

All necessary diagnostic testing and evaluation should be performed to determine the current severity of the hearing loss in each ear.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner(s) in conjunction with the examination(s).  If the examiner(s) does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review. 

*In particular, the examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing loss disability - including on his occupational functioning and in his daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 and Martinak, 21 Vet. App. at 455-56.  The Court held in Martinak that, in addition to dictating objective test results, an evaluating VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

The examiner must discuss the underlying medical rationale for all opinions provided, if necessary, citing to specific evidence in the file.

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Following completion of the above, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


